AMENDMENT NO. 1 TO
 
NEVADA GOLD HOLDINGS, INC.
 
2008 EQUITY INCENTIVE PLAN
 
 
This Amendment No. 1 (this “Amendment”) to the Nevada Gold Holdings, Inc. 2008
Equity Incentive Plan (the “2008 Plan”) is made effective immediately following
the effective time of the Company’s contemplated one-for-fifteen reverse stock
split of the Common Stock (the “Reverse Split”).  Unless otherwise defined
herein, capitalized terms used in this Amendment shall have the meaning given to
them in the 2008 Plan.
 
WHEREAS, the Company’s Board of Directors has approved, and stockholders holding
a majority of the Company’s Common Stock have approved the Reverse Split; and
 
WHEREAS, the Company is planning to effect the Reverse Split as soon as
practicable following satisfaction of certain regulatory requirements; and
 
WHEREAS, upon consummation of the Reverse Split, pursuant to Section 14 of the
2008 Plan, the maximum aggregate number of shares of Common Stock with respect
to which awards may be granted under the 2008 Plan (the “Plan Maximum”) will be
reduced from 4,000,000 shares to 266,666 shares; and
 
WHEREAS, the Board of Directors and the stockholders of the Company have
determined to increase the Plan Maximum by amending Section 3 of the 2008 Plan,
effective immediately following the effective time of the Reverse Split.
 
NOW, THEREFORE, intending to be legally bound hereby, the Company hereby amends
the 2008 Plan as follows:
 
1.
Section 3(a) of the 2008 Plan is amended to read as follows:

 
(a)
Share Reserve and Automatic Increases.

 
 
(i)
Subject to the provisions of Section 14 of the Plan, the maximum aggregate
number of Shares that may be awarded and sold under the Plan is 3,000,000
Shares.  The Shares may be authorized, but unissued, or reacquired Common Stock.

 
 
(ii)
The number of Shares available for issuance under the Plan (the “Floating
Maximum”) will be increased on the first day of each Fiscal Year beginning with
the 2011 Fiscal Year, in an amount equal to the lesser of (i) the difference
between 5% of the number of Diluted Shares (as defined below) on the last day of
the immediately preceding Fiscal Year and the maximum aggregate number of Shares
subject to the Plan on the last day of the immediately preceding Fiscal Year, or
(ii) such other number of Shares as is determined by the Board.  As used herein,
“Diluted Shares” means the outstanding Shares, together with all Shares issuable
upon conversion of convertible debt and equity securities (including interest
accrued thereon), and all Shares issuable upon exercise of options warrants or
other rights (excluding options issued under the Plan) having an exercise price
equal to or less than the Fair Market Value at the time of measurement.  The
maximum number of shares of common stock that may be issued under the Plan
pursuant to the exercise of Incentive Stock Options is the lesser of (A) the
Floating Maximum, and (B) 15,000,000 Shares.

 
 
 
 

--------------------------------------------------------------------------------

 
 
2.
All of the other terms of the 2008 Plan continue with full force and effect.

 
IN WITNESS WHEREOF, this Amendment has been executed by the Company as of the
date first above written.
 
 

 
NEVADA GOLD HOLDINGS, INC.
                   
By:
/s/ David Rector
     
Name: David Rector
     
Title: Chief Executive Officer
 













 
 

--------------------------------------------------------------------------------

 